Citation Nr: 1121092	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  08-03 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a left knee condition.

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

This matter arises before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

This case has previously come before the Board.  In October 2009, the issues were remanded to the agency of original jurisdiction (AOJ) for additional development.  The case has been returned to the Board for further appellate review.  

In connection with his appeal, the Veteran testified before the undersigned Veterans Law Judge in Washington, D.C., via videoconference in August 2009.  A transcript of the hearing has been associated with the claims file.

The issues of whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a left knee condition and whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for bilateral hearing loss being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Hemorrhoids were manifest in service and are attributable to service.  


CONCLUSION OF LAW

Hemorrhoids were incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA

Initially, the Board notes that there has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

Criteria

Service connection may be granted for disability resulting from disease or injury incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009).  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces.  38 C.F.R. §§ 3.303, 3.304 (2010).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board finds there has been substantial compliance with the October 2009 remand.  Additional evidence has been associated with the claims file, to the extent possible, and the Veteran was afforded an adequate VA examination.  

The Veteran asserts entitlement to service connection for hemorrhoids.  Having reviewed the evidence, a finding in favor of service connection is supportable.  

Initially, the Board notes that the service entrance examination report shows that the anus and rectum were normal.  In addition, as noted on the accompanying medical history to the August 1968 separation examination report, the Veteran underwent hemorrhoidectomy during service.  Further, while no hemorrhoids were noted to be present on VA examination in December 2009, a February 2006 VA colonoscopy report notes Grade 2 internal hemorrhoids.  

A determination in this case requires competent evidence.  The Veteran is competent to report his symptoms.  As a layman, however, his opinion alone is not sufficient upon which to base a determination as to a relationship between service and current disability.  Rather, the Board must weigh and assess the competence and credibility of all of the evidence of record, positive and negative.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board further notes that in Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), the Federal Circuit stated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Instead, under section 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when: a layperson is competent to identify the medical condition; the layperson is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson reaffirms the holdings in Jandreau and Buchanan that VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus.  This does not mean, however, that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the lay person is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a lay person is competent to provide etiology or nexus evidence.

In this case, a hemorrhoidectomy is noted during service, there is competent and credible evidence of continuity of symptomatology, and a February 2006 establishes hemorrhoids during the relevant period.  See McCain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of the claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim.").  Having resolved all doubt in the Veteran's favor, a finding in favor of service connection is supportable.  

The evidence is in favor of the claim.  Consequently, the benefits sought on appeal are granted.  


ORDER

Service connection for hemorrhoids is granted, subject to the controlling regulations applicable to the payment of monetary benefits.



REMAND

The issues of whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a left knee condition, and whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for bilateral hearing loss before the Board were remanded in October 2009 for further development, and specifically, VCAA notice in compliance with the holding of the Court in Kent v. Nicholson, 20 Vet. App. 1 (2006).  The November 2009 letter in that regard notes the claims were previously denied, "because the evidence submitted was not new and material.  Therefore, the evidence you submit must be new and relate to this fact."  The notice is adequate.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The Board notes that the April 2006 rating decision states that the evidence failed to show a left knee disorder related to service, adding that a left knee disorder pre-existed service entrance and that the evidence did not establish aggravation.  The April 2006 rating decision further states that the evidence failed to show bilateral hearing loss related to service, adding that bilateral hearing loss was not shown during service or within the initial post-service year, and therefore, service-connection was not established, to include on a presumptive basis.  

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran with a corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), in compliance with the holding of the Court in Kent v. Nicholson, 20 Vet. App. 1 (2006), that includes an explanation as to the evidence and information that is necessary to reopen the claims of entitlement to service connection for a left knee condition and bilateral hearing loss.  The notice must also describe the bases for the denial in the prior April 2006 decision and describe what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in that previous denial.

2.  After completion of the above, readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and reasonable opportunity in which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


